Miller, Judge.
Following a jury trial, Jakima Barnes was convicted on two counts of aggravated assault and two counts of possession of a knife or firearm during the commission of a crime. In his sole enumeration on appeal, he contends that the evidence was insufficient to sustain his convictions. We find that the evidence was sufficient and affirm.
On appeal from a criminal conviction, we view the evidence in the light most favorable to the verdict, and the defendant no longer enjoys *406the presumption of innocence. Short v. State, 234 Ga. App. 633, 634 (1) (507 SE2d 514) (1998). We do not weigh the evidence or determine witness credibility, but only determine if the evidence was sufficient for a rational trier of fact to find the defendant guilty of the charged offense beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided November 4, 2005
Reconsideration denied November 17, 2005.
Troy W. Marsh, Jr., for appellant.
Richard A. Mallard, District Attorney, W. Scott Brannen, Assistant District Attorney, for appellee.
So viewed, the evidence reveals that Barnes, two other men, and three women were driving around while many of them were high on cocaine. At one point, Barnes and one of the other men jumped out of the car, and Barnes fired a gun at a man walking down the street. The shot missed the man, who ran away.
Barnes and his compatriot got back into the car, and the group drove to another man’s house in search of more cocaine. Brandishing a gun, Barnes entered the house and shot a man inside.
This evidence sufficed to sustain the convictions. See OCGA §§ 16-5-21 (a) (2); 16-11-106 (b) (1).

Judgment affirmed.


Blackburn, P. J., and Bernes, J., concur.